Citation Nr: 1003737	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-21 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to February 
1988, and from July 1996 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Roanoke, Virginia that denied the Veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD (claimed as "PTSD," see Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)).  

In November 2009, a Board hearing was held in Washington, DC, 
and a transcript of the proceeding has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has an acquired psychiatric 
disorder, to include PTSD, as a result of a cervical spine 
injury he incurred in August 1996 during Virginia Army 
National Guard (ARNG) active duty for training when he fell 
six to eight feet in an obstacle course.  The Veteran is 
service-connected for a cervical spine disability as a result 
of the injury, and the Board notes that various service 
treatment and service personnel records in the claims file 
verify that the incident occurred.

A November 2005 VA treatment record reflects that the Veteran 
was diagnosed with an adjustment disorder with depressed 
mood, but did not meet the criteria for a diagnosis of PTSD.  
A December 2006 VA treatment record reflects that the Veteran 
was diagnosed with PTSD.  However, it is unclear if this 
diagnosis meets the DSM-IV criteria for PTSD.  See 38 C.F.R. 
§ 3.304(f).

The Board notes that the Veteran has not been provided with a 
VA compensation and pension examination.  The Board 
acknowledges that the RO previously scheduled the Veteran for 
an examination in June 2007 and that the Veteran was unable 
to attend (it also appears that a second examination date was 
scheduled around August 2007 but was later canceled).  The 
Veteran testified at the hearing that his job required a lot 
of travel, including during the previously scheduled 
examination(s).  He testified that he would need notice of a 
scheduled VA examination three to four weeks in advance in 
order to adjust his work schedule and appear at the scheduled 
examination.  See Hearing Transcript at 9.

VA's duty to assist includes providing a veteran with a 
medical examination when the record (1) contains competent 
evidence that the veteran has a current disability, (2) 
contains evidence indicating that the disability is related 
to service, and (3) does not contain sufficient medical 
evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Because the 
claims file contains medical evidence of a current acquired 
psychiatric disorder that the Veteran alleges relates to an 
in service falling accident and cervical spine injury, the 
Board finds that VA is under an obligation to provide the 
Veteran with an examination in connection with his claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that, at the hearing, the Veteran 
testified that he began experiencing psychiatric symptoms 
within a week of falling and incurring a cervical spine 
injury, and that he had continuously received treatment at 
the Richmond, Virginia, VAMC since he separated from service 
in 1996.  See Hearing Transcript at 9-11.  VA has a duty to 
assist the Veteran in obtaining all potentially relevant 
documents to substantiate a claim, including medical evidence 
either to verify or not verify the claim.  38 U.S.C.A. 
§ 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2009).  
Therefore, an attempt should be made to obtain all of the 
Veteran's VA treatment records pertaining to an acquired 
psychiatric disorder dated from August 1996 to November 2003, 
and from March 2007 to present, and associate them with the 
claims file.  See Dunn v. West, 11 Vet. App. 462, 466-467 
(1998) (Records created by VA are considered constructively 
part of the record and should be associated with the claims 
file); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA 
treatment records from the Richmond, 
Virginia, VAMC dated August 1996 to 
November 2003, and from March 2007 to 
present, relating to the Veteran's claim 
and associate these records with the 
claims file.  If these records are found 
to be unavailable, this should be 
specifically noted in the claims file.

2.  After the above records have been 
associated with the claims file, the 
Veteran should be afforded appropriate VA 
examinations to determine the nature and 
etiology of any current acquired 
psychiatric disorder (to include PTSD).  
Please provide the Veteran with written 
notice of any scheduled examination(s) at 
least 30 days in advance.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner(s) should be performed.  
The examiner(s) should review all 
pertinent records associated with the 
claims file, to include the Board hearing 
transcript, the Veteran's service 
treatment records, and his VA treatment 
records.  

The examiner(s) should identity any 
psychiatric disability that is currently 
manifested or otherwise indicated in the 
record.  For each psychiatric disability 
indentified, the examiner(s) should 
indicate whether it is at least as likely 
as not (meaning likelihood of 50% or 
greater) that the psychiatric disorder(s) 
identified is related to service, 
including whether it is related to the in-
service falling accident and cervical 
spine injury that the Veteran incurred in 
August 1996.

For any psychiatric disability that is 
found to have predated the Veteran's 
military service, the examiner(s) should 
indicate whether it is at least as likely 
as not (meaning likelihood of 50% or 
greater) that the psychiatric disorder(s) 
sustained a permanent increased in 
severity beyond its natural progress 
during service. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


